DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 17 March 2022 has been entered.
Disposition of claims:
	Claims 1, 6, 11, 17, 22, and 23 have been amended.
	Claims 7-8, 10, and 19 are cancelled.
	Claims 1-6, 9, 11-18, and 20-24 are pending.

Response to Arguments
Applicant’s arguments, see section (1) of the reply filed 17 March 2022, with respect to the rejections of claims 1-6, 9, 11-12, 17-18, and 22-24 under 35 U.S.C. 103 as being unpatentable over Xia ‘049 (US 2011/0227049 A1) (hereafter “Xia ‘049”) in view of Xia et al. (US 2013/0328019 A1) (hereafter “Xia ‘019”), Kishino et al. (US 2015/0357587 A1) (hereafter “Kishino”), and Xia et al. (US 2010/0244004 A1) (hereafter “Xia ‘004”), and as evidence by Kwong et al. (US 2009/0108737 A1) (hereafter “Kwong”) set forth in the last Office action as well as the rejection of claim 16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia ‘049 (US 2011/0227049 A1) (hereafter “Xia ‘049”) in view of Xia et al. (US 2013/0328019 A1) (hereafter “Xia ‘019”), Kishino et al. (US 2015/0357587 A1) (hereafter “Kishino”), and Xia et al. (US 2010/0244004 A1) (hereafter “Xia ‘004”), and as evidence by Kwong et al. (US 2009/0108737 A1) (hereafter “Kwong”) and further in view of Igarashi (US 2004/0137267 A1) (hereafter “Igarashi”) set forth in the last Office action have been considered but are moot because the rejections have been withdrawn.

Applicant’s arguments, see sections (2) and (3) of the reply filed 17 March 2022, with respect to the rejections of claims 1-6, 9, 11-15, 17-18, 21-22, and 24 under 35 U.S.C. 103 as being unpatentable over Xia ‘049 (US 2011/0227049 A1) (hereafter “Xia ‘049”) in view of Xia et al. (US 2013/0328019 A1) (hereafter “Xia ‘019”), Kishino et al. (US 2015/0357587 A1) (hereafter “Kishino”), and Xia et al. (US 2010/0244004 A1) (hereafter “Xia ‘004”), and as evidence by Kwong et al. (US 2009/0108737 A1) (hereafter “Kwong”) set forth in the last Office action as well as the rejection of claim 16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia ‘049 (US 2011/0227049 A1) (hereafter “Xia ‘049”) in view of Xia et al. (US 2013/0328019 A1) (hereafter “Xia ‘019”), Kishino et al. (US 2015/0357587 A1) (hereafter “Kishino”), and Xia et al. (US 2010/0244004 A1) (hereafter “Xia ‘004”), and as evidence by Kwong et al. (US 2009/0108737 A1) (hereafter “Kwong”) and further in view of Igarashi (US 2004/0137267 A1) (hereafter “Igarashi”) set forth in the last Office action have been considered but are moot because the rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory M. Lefkowitz on 01 June 2022.

The application has been amended as follows: 

1.	(Currently amended)  A compound having a formula Ir(LA)(LB)(LC);
wherein the ligand LA and the ligand LB are each independently [[is]] selected from the group consisting of: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,  
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, and 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
;  

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

wherein the ligand LC is 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
;
wherein rings 
wherein R1, R1a, R1b, R2, R2’,  R3, C, and RD each independently represents mono, to a maximum possible number of substitutions, or no substitution; 
wherein X1 to X12, Z1, and Z2 are each independently C or N;
wherein Y1 is selected from the group consisting of O, S, Se, and Ge;
wherein X is selected from the group consisting of BR’, NR’, PR’, O, S, Se, C=O, S=O, SO2, CR’R’’, SiR’R’’, and GeR’R’’;
wherein LA, LB, and LC are different from each other, and can be connected to each other to form multidentate ligand;
wherein, when present, at least one substituent R2’ comprises aryl or heteroaryl and can be further substituted by one or more moieties selected from the group consisting of deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof;
wherein R1, R1a, R1b, R2, R2’, R3, RA, RB, RC, RD, R’, and R” are each independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; 
 	wherein any two or more substituents among possible ring forming substituents are optionally joined or fused into a ring; 
wherein R1a, R1b, R2, R2’, R3, RA, RC, RD, R’, and R” are possible ring forming substituents;
wherein (a) at least four of R1, R2, and R2’ 
(b) at least three of R1, R2, and R2’ R1, R2, and R2’ 
(c)(i) LA and LB are both selected from the group consisting of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,  
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, (ii) at least three of R1, R2, and R3 comprise alkyl, cycloalkyl, aryl, or heteroaryl, and (iii) exactly one of X5 to X10 is N, or at least one X is selected from the group consisting of BR’, NR’, PR’, Se, C=O, S=O, SO2, CR’R”, SiR’R”, or GeR’R”, or
(d) any combination of , , or (c);
wherein:
if Z1 is C or Ring B is a five-membered carbocyclic or heterocyclic ring, then RB is one of the possible ring forming substituents, and 
if Z1 is N, then (i) at least one RB comprises aryl or heteroaryl and the RB substituents are not joined or fused into a ring, or (ii) at least one RA or RB comprises cycloalkyl; and 
wherein:
if Z2 is C or Ring D is a five-membered carbocyclic or heterocyclic ring, then RD is one of the possible ring forming substituents, and 
if Z2 is N, then RD substituents are not joined or fused into a ring.

2. (Currently amended) The compound of claim 1, wherein the ring[[s]] is benzene, and the ring[[s]] is pyridine.

3. (Currently amended) The compound of claim 1, wherein the rings 

4. (Currently amended) The compound of claim 1, wherein 2 [[are]]is N.

5. (Currently amended) The compound of claim 1, wherein at least one X is selected from the group consisting of NR', O, CR'R", and SiR'R".

6. (Currently amended) The compound of claim 1, wherein at least four of R1, 2, and R2’ comprises a moiety selected from the group consisting of alkyl, cycloalkyl, aryl and heteroaryl.

With respect to claim 9, please amend the claim by adding a period at the end of the claim.

11.	(Currently amended) An organic light emitting device (OLED) comprising:
an anode; 
a cathode; and 
an organic layer, disposed between the anode and the cathode, comprising a compound having a formula Ir(LA)(LB)(LC);
wherein the ligand LA and the ligand LB are each independently [[is]] selected from the group consisting of: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,  
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, and 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
;  

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

wherein the ligand LC is 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
;
wherein rings 
wherein R1, R1a, R1b, R2, R2’,  R3, C, and RD each independently represents mono, to a maximum possible number of substitutions, or no substitution; 
wherein X1 to X12, Z1, and Z2 are each independently C or N;
wherein Y1 is selected from the group consisting of O, S, Se, and Ge;
wherein X is selected from the group consisting of BR’, NR’, PR’, O, S, Se, C=O, S=O, SO2, CR’R’’, SiR’R’’, and GeR’R’’;
wherein LA, LB, and LC are different from each other, and can be connected to each other to form multidentate ligand;
wherein, when present, at least one substituent R2’ comprises aryl or heteroaryl and can be further substituted by one or more moieties selected from the group consisting of deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof;
wherein R1, R1a, R1b, R2, R2’, R3, RA, RB, RC, RD, R’, and R” are each independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; 
 	wherein any two or more substituents among possible ring forming substituents are optionally joined or fused into a ring; 
wherein R1a, R1b, R2, R2’, R3, RA, RC, RD, R’, and R” are possible ring forming substituents;
wherein (a) at least four of R1, R2, and R2’ 
(b) at least three of R1, R2, and R2’ R1, R2, and R2’ 
(c)(i) LA and LB are both selected from the group consisting of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,  
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, (ii) at least three of R1, R2, and R3 comprise alkyl, cycloalkyl, aryl, or heteroaryl, and (iii) exactly one of X5 to X10 is N, or at least one X is selected from the group consisting of BR’, NR’, PR’, Se, C=O, S=O, SO2, CR’R”, SiR’R”, or GeR’R”, or
(d) any combination of , , or (c);
wherein:
if Z1 is C or Ring B is a five-membered carbocyclic or heterocyclic ring, then RB is one of the possible ring forming substituents, and 
if Z1 is N, then (i) at least one RB comprises aryl or heteroaryl and the RB substituents are not joined or fused into a ring, or (ii) at least one RA or RB comprises cycloalkyl; and 
wherein:
if Z2 is C or Ring D is a five-membered carbocyclic or heterocyclic ring, then RD is one of the possible ring forming substituents, and 
if Z2 is N, then RD substituents are not joined or fused into a ring.

17.	(Currently amended)  A consumer product comprising an organic light-emitting device (OLED) comprising: 
an anode; 
a cathode; and 
an organic layer, disposed between the anode and the cathode, comprising a compound having a formula Ir(LA)(LB)(LC);
wherein the ligand LA and the ligand LB are each independently [[is]] selected from the group consisting of: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,  
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, and 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
;  

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

wherein the ligand LC is 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
;
wherein rings 
wherein R1, R1a, R1b, R2, R2’,  R3, C, and RD each independently represents mono, to a maximum possible number of substitutions, or no substitution; 
wherein X1 to X12, Z1, and Z2 are each independently C or N;
wherein Y1 is selected from the group consisting of O, S, Se, and Ge;
wherein X is selected from the group consisting of BR’, NR’, PR’, O, S, Se, C=O, S=O, SO2, CR’R’’, SiR’R’’, and GeR’R’’;
wherein LA, LB, and LC are different from each other, and can be connected to each other to form multidentate ligand;
wherein, when present, at least one substituent R2’ comprises aryl or heteroaryl and can be further substituted by one or more moieties selected from the group consisting of deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof;
wherein R1, R1a, R1b, R2, R2’, R3, RA, RB, RC, RD, R’, and R” are each independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; 
 	wherein any two or more substituents among possible ring forming substituents are optionally joined or fused into a ring; 
wherein R1a, R1b, R2, R2’, R3, RA, RC, RD, R’, and R” are possible ring forming substituents;
wherein (a) at least four of R1, R2, and R2’ 
(b) at least three of R1, R2, and R2’ R1, R2, and R2’ 
(c)(i) LA and LB are both selected from the group consisting of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,  
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, (ii) at least three of R1, R2, and R3 comprise alkyl, cycloalkyl, aryl, or heteroaryl, and (iii) exactly one of X5 to X10 is N, or at least one X is selected from the group consisting of BR’, NR’, PR’, Se, C=O, S=O, SO2, CR’R”, SiR’R”, or GeR’R”, or
(d) any combination of , , or (c);
wherein:
if Z1 is C or Ring B is a five-membered carbocyclic or heterocyclic ring, then RB is one of the possible ring forming substituents, and 
if Z1 is N, then (i) at least one RB comprises aryl or heteroaryl and the RB substituents are not joined or fused into a ring, or (ii) at least one RA or RB comprises cycloalkyl; and 
wherein:
if Z2 is C or Ring D is a five-membered carbocyclic or heterocyclic ring, then RD is one of the possible ring forming substituents, and 
if Z2 is N, then RD substituents are not joined or fused into a ring.

With respect to claim 20, please amend the claim by deleting the first two rows of the table which had described compounds 499 and 500.

With respect to claim 21, please amend the final three lines of claim 21 as follows:
RA and RA1A]]R2; 
RA2 has the same definition as R3;
RB, RB1, and RB2 have the same definition as [[RB]]R1; 
RC1 and RC2 have the same definition as RC;
RD1 and RD2 have the same definition as RD.

22. (Currently amended) The compound of claim 1, wherein at least five of R1, 2, and R2's a moiety selected from the group consisting of alkyl, cycloalkyl, aryl [[or]]and heteroaryl.

23. (Currently amended) The compound of claim 1, wherein at least three of R1, 2, and R2'R1, 2, and R2'

Allowable Subject Matter
Claims 1-6, 9, 11-18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
As outlined in the last Office action, Xia ‘049 is representative of the closest prior art. While Xia ‘049 teaches metal complexes that comprise the general ligand structures of the current independent claim, the current claims require compounds having particular substituent patterns. None of Xia ‘049 nor the cited prior art teach compounds that meet the limitations of the current claims or motivate modifications to the compounds of Xia ‘049 to meet the limitations of the substituent patterns of the ligands LA and LB of the current claims. Neither does the prior art teach compounds that meet the limitations of the substituent patterns of the ligands LA and LB of the current claims or motivate modifications to the compounds of Xia ‘049 to meet the limitations of the substituent patterns of the ligands LA and LB of the current claims.
In sum, claims 1-6, 9, 11-18, and 20-23 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786